

	

		II

		109th CONGRESS

		1st Session

		S. 1642

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To prohibit narco-terrorists from aiding

		  and supporting terrorists and terrorist organizations.

	

	

		1.Prohibition of

			 narco-terrorismPart A of the

			 Controlled Substance Import and Export Act (21 U.S.C. 951 et seq.) is amended

			 by inserting after section 1010 the following:

			

				1010A.Narco-terrorists

				who aid and support terrorists or terrorist organizations(a)Prohibited

				actsIt shall be unlawful, in

				a circumstance described in subsection (c), to manufacture, distribute, import,

				export, or possess with intent to distribute or manufacture a controlled

				substance, or to attempt or conspire to do so, knowing or intending that such

				activity, directly or indirectly, aid or provide support, resources, or

				anything of pecuniary value to—

						(1)a terrorist organization; or

						(2)any person or group involved in the

				planning, preparation for, or carrying out of, a terrorist offense.

						(b)PenaltiesWhoever violates subsection (a)—

						(1)shall be fined under title 18, United

				States Code, imprisoned for not less than 20 years and not more than life, or

				both; and

						(2)shall be sentenced to a term of supervised

				release of not less than 5 years.

						(c)JurisdictionThere is jurisdiction over an offense under

				this section if—

						(1)the prohibited drug activity or the

				terrorist offense is in violation of the criminal laws of the United

				States;

						(2)the offense or the prohibited drug activity

				occurs in or affects interstate or foreign commerce;

						(3)the offense, the prohibited drug activity,

				or the terrorist offense involves the use of the mails or a facility of

				interstate or foreign commerce;

						(4)the terrorist offense occurs in or affects

				interstate or foreign commerce or would have occurred in or affected interstate

				or foreign commerce had it been consummated;

						(5)an offender provides anything of pecuniary

				value to a terrorist organization;

						(6)an offender provides anything of pecuniary

				value for a terrorist offense that is designed to influence the policy or

				affect the conduct of the United States Government;

						(7)an offender provides anything of pecuniary

				value for a terrorist offense that occurs in part within the United States and

				is designed to influence the policy or affect the conduct of a foreign

				government;

						(8)an offender provides anything of pecuniary

				value for a terrorist offense—

							(A)that causes or is designed to cause death

				or serious bodily injury to a national of the United States while that national

				is outside the United States; or

							(B)that causes or is designed to cause

				substantial damage to the property of a legal entity organized under the laws

				of the United States (including any of its States, districts, commonwealths,

				territories, or possessions) while that property is outside of the United

				States;

							(9)the offense occurs in whole or in part

				within the United States and an offender provides anything of pecuniary value

				for a terrorist offense that is designed to influence the policy or affect the

				conduct of a foreign government;

						(10)the offense or the prohibited drug activity

				occurs in whole or in part outside of the United States (including on the high

				seas), and a perpetrator of the offense or the prohibited drug activity is a

				national of the United States or a legal entity organized under the laws of the

				United States (including any of its States, districts, commonwealths,

				territories, or possessions); or

						(11)after the conduct required for the offense

				occurs, an offender is brought into or found in the United States, even if the

				conduct required for the offense occurs outside the United States.

						(d)Proof

				requirementsIn a prosecution

				for a violation of subsection (a), the Government shall not be required to

				prove that any defendant knew that an organization was designated as a foreign

				terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C.

				1189).

					(e)DefinitionsIn this section, the following definitions

				shall apply:

						(1)Anything of

				pecuniary valueThe term

				anything of pecuniary value has the meaning given the term in

				section 1958(b)(1) of title 18, United States Code.

						(2)Terrorist

				offenseThe term

				terrorist offense means—

							(A)an act which constitutes an offense within

				the scope of a treaty, as defined under section 2339C(e)(7) of title 18, United

				States Code, which has been implemented by the United States; or

							(B)any other act intended to cause death or

				serious bodily injury to a civilian, or to any other person not taking an

				active part in the hostilities in a situation of armed conflict, when the

				purpose of such act, by its nature or context, is to intimidate a population,

				or to compel a government or an international organization to do or to abstain

				from doing any act.

							(3)Terrorist

				organizationThe term

				terrorist organization has the meaning given the term in section

				212(a)(3)(B)(vi) of the Immigration and

				Nationality Act (8 U.S.C.

				1182(a)(3)(B)(vi)).

						.

		

